This is an appeal from a judgment of conviction rendered in the county court of Ottawa county on the 14th day of January, 1922. The charge was the unlawful possession of whisky. The trial resulted in a verdict of guilty, with punishment assessed by the jury as above stated. Petition in error and case-made were filed in this court on May 4, 1922. The cause was finally submitted November 6, 1923. No brief has been filed in behalf of plaintiff in error, nor was any appearance made to orally argue the cause on the day the same was submitted. This court has examined the record, including the transcript of the evidence, and finds no prejudicial error therefrom such as should result in reversal of the judgment. While the evidence of possession of liquor by plaintiff in error is to a large extent circumstantial, the plaintiff in error failed to take the witness stand and make any explanation of these incriminating circumstances which tended to prove such unlawful possession. For reasons stated the judgment is affirmed.